PER CURIAM.
The appellants who were defendants below bring up for our review a final judgment which adjudicated that Martin Construction Company was liable to the plaintiffs for $6,419.33 and impressed the lien of this judgment on real property legal title to which was not in said Martin Construction Company, also referred to as W. E. Martin Construction Company, Inc.
The pertinent portions of the final judgment read as follows:
“ORDERED AND ADJUDGED as follows :
“1. That the Plaintiffs do have and recover from the Defendant, MARTIN CONSTRUCTION COMPANY, judgment in the amount of Six Thousand Three Hundred Seventy Four Dollars, Eighty Three Cents ($6,374.83) together with costs in the amount of Forty Four Dollars, Fifty Cents ($44.50) for a total judgment of Six Thousand Four Hundred Nineteen Dollars, Thirty Three Cents ($6,419.33) for which sum let execution issue.
“2. That the lien of Plaintiffs’ judgment shall extend to and attach to the following described property.
Lot 1, RIVERSHORES, as recorded in Plat Book 20, Page 74, Public Records of Brevard County, Florida. Lots 14, 18, 27, 28, 32 and 39 through 43 inclusive, Block A RIVERSHORES FIRST ADDITION, as recorded in Plat Book 20, pages 131, 132, Public Records of Brevard County, Florida. Lots 11 and 12, Block B RIVER-SHORES FIRST ADDITION, as recorded in Plat Book 20, pages 131 and 132 Public Records of Brevard County
and that execution and levy may be had on the above described property in the same manner as if it were standing in the name of Defendant W. E. Martin Construction Company, Inc. That said judgment lien shall be prior and superior to any lien attaching to said property since the filing of the Lis Pendens herein.”
On the basis of our review of the record, and particularly those portions thereof called to our attention by the parties, we conclude that numbered paragraph 2 of the judgment quoted above is not supported by competent substantial evidence. Accordingly, that portion of the judgment is vacated. Except as otherwise stated, the judgment is affirmed.
Affirmed in part; vacated in part.
WALDEN and REED, JJ., and WILLIAMS, ROBERT L., Associate Judge, concur.